Citation Nr: 1203385	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-10 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the denial of an effective date earlier than September 8, 1986 for the grant of service connection for post-traumatic stress disorder (PTSD), was based on clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO found that the denial of an earlier effective date for the grant of service connection for PTSD was not based on CUE.


FINDINGS OF FACT

1.  In a May 1981 rating decision, the RO denied service connection for schizophrenia.

2.  In a January 1983 rating decision, the RO denied service connection for PTSD.

3.  In an August 1990 rating decision, the RO granted service connection for PTSD, effective September 8, 1986.

4.  In a January 2003 rating decision, the RO denied entitlement to an earlier effective date for the grant of service connection for PTSD.

5.  The Veteran has failed to establish any kind of error of fact or law in the May 1981, January 1983, August 1990 or January 2003 rating decisions, that when called to the attention of later reviewers, compels the conclusion that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The denial of an earlier effective date for the grant of service connection for PTSD is not a result of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable where CUE is claimed, either in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The error must be so egregious that had it not been made, it would have manifestly changed the outcome of the decision.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c); see Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).
Federal regulations in effect at the time of the May 1981, January 1983 and August 1990 rating decisions included the following provisions:

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A mental disorder must be diagnosed in accordance with the American Psychiatric Association Manual (APA Manual).  It is the responsibility of rating boards to accept or reject diagnoses shown on reports of examination.  If a diagnosis is not supported by the findings shown on the examination report, it is incumbent upon the board to return the report for clarification.  38 C.F.R. § 4.126 (1990).  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in a prior diagnosis, or possibly, a disease entity independent of the service-connected psychiatric disorder.  38 C.F.R. § 4.128. (1990).

Certain mental disorders having their onset as an incident of battle or enemy action, or following bombing, shipwreck, imprisonment, exhaustion, or prolonged operational fatigue may at the outset be designated as gross stress disorder, "combat fatigue," "exhaustion," or any one of a number of special terms.  These conditions may clear up entirely, permitting return to full or limited duty, or they may persist as one of the recognized mental disorders, particularly generalized anxiety disorder, or recur as post-traumatic stress disorder.  38 C.F.R. § 4.131 (1990).

The decision of a duly constituted rating agency or other agency of original jurisdiction on which an action was predicated will be final and binding as to conclusions based on evidence on file at that time and will not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in § 3.105.  38 C.F.R. § 3.104 (1990).  Previous determinations, on which an action was predicated, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (1990).  
New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (1990).  

Generally, the effective date of an evaluation and award for compensation based on a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (1990).  The effective date of an award based on direct service connection will be the day following discharge from active duty if the claim arose within one year after separation; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (B) (2) (1990).  A reopened claim is defined as any application for a benefit received after disallowance of an earlier claim.  38 C.F.R. § 3.160(e) (1990).

In the instant case, the Veteran filed an informal claim for service connection for a nervous condition in April 1980, followed by a formal claim in July 1980.  

Service treatment records show that the Veteran was noted to have a nervous problem at the time of his discharge.  VA outpatient treatment records from the VA Medical Center in West Side dated from March 1980 to June 1980; show that the Veteran was diagnosed with manic depressive illness.  Outpatient treatment records from the VA Medical Center in West Side show that the Veteran was diagnosed with schizo-affective disorder in July 1980.  During a VA neuropsychiatric examination in September 1980, he was diagnosed with schizophrenia, schizo-affective type.  

In a May 1981 RO rating decision, the Veteran was denied service connection for schizophrenia and active psychosis, based on a finding that the diagnosed schizophrenia was too remote from service to be related.  The Veteran submitted a notice of disagreement with this decision, although it is noted that this was received after the one year period provided to timely appeal a rating action.

A May 1982 VA psycho-social report noted that the Veteran suffered from withdrawal, depression, suicidal thoughts and bursts of anger.  It was recommended that he be scheduled for a psychiatric interview and examined along the parameters of "post Vietnam stress syndrome."  Subsequently, he underwent a VA special psychiatric examination in September 1982.  This examination specifically excluded PTSD as a diagnosis.  Rather, it was certified that the correct diagnosis was schizoaffective disorder.  

Based on this evidence, the RO issued a rating action in January 1983 which denied entitlement to service connection for PTSD, based on a finding that PTSD had not been found on examination.  The Veteran filed a timely notice of disagreement, but failed to perfect an appeal in a timely manner.

On September 8, 1986, the Veteran reopened his claim for service connection for PTSD.  He also submitted treatment records from the Oak Park Veterans Center, indicating that he had received mental health treatment from January to September 1984, and been diagnosed with PTSD.  Outpatient treatment records from the VA Medical Center in North Chicago, Illinois dated from June 1988 to August 1988, submitted in support of the Veteran's reopened claim also show that he was diagnosed with PTSD.  Furthermore, in accordance with the Board's February 1990 remand, the Veteran was afforded a two-day VA psychiatric evaluation in June 1990.  He was diagnosed with PTSD, which the examiners noted was directly related to his traumatic experiences in service.  The examiners also noted that his disorder was misdiagnosed in the past as schizophrenia and manic depressive disorder.

Consequently, in an August 1990 rating decision, the RO granted service connection for PTSD, effective September 8, 1986, the date of his reopened claim.

In November 1991, the Veteran filed a claim for an earlier effective date for the grant of service connection for PTSD.  The claim was denied in June 1992, and again in January 1994.  The Veteran appealed the RO's decision to the Board.

In an April 1995 rating decision, the Board found that the rating actions of May 1981 and January 1983 were consistent with the evidence that was available at the time that they were made, which did not establish that the Veteran suffered from PTSD, and therefore, those decisions could not be revised due to clear and unmistakable error.  The Board also found that because the May 1981 and January 1983 rating decisions could not be revised, the effective date of the Veteran's grant of service connection for PTSD had to be the date that his reopened claim was received, September 8, 1986.

In January 1996, the Veteran filed a motion for reconsideration of the September 8, 1986 effective date assigned for the grant of service connection for PTSD.  The motion was denied in March 1996.

The Veteran filed his most recent claim for an earlier effective date in September 2002.  

In a January 2003 rating decision, the RO informed the Veteran that if he wished to appeal the Board's April 1995 decision, he must do so directly with the Board, and denied his claim.  However, in August 2005, the Veteran filed a motion to reconsider his claim based on clear and unmistakable evidence, and the RO issued a rating decision in August 2005 in response to that motion.  The RO found that entitlement to an earlier effective date of service connection for PTSD was not shown due to CUE.

As noted above, the Veteran was granted service connection for PTSD in an August 1990 rating decision, after being previously denied service connection for schizophrenia in May 1981 and PTSD in January 1983.  The Board notes that the Veteran does not contend that the RO did not have the correct facts at the time of the May 1981, January 1983 or August 1990 decisions, or that the statutory and regulatory provisions in existence at that time were incorrectly applied.  Rather, the Veteran appears to be arguing that had he been correctly diagnosed with PTSD at the time of the May 1981 and January 1983 rating decisions, his claim would have been granted at that time.  Therefore, he believes that the RO committed clear and unmistakable error in the May 1981 and January 1983 rating decisions by denying him service connection by taking into consideration medical diagnoses that were later found to be incorrect; and that accordingly, the effective date of his grant of service connection for PTSD should have been prior to September 1986.  In fact, he argues that the effective date should be sometime in 1982.  See January 1996 statement from Veteran's representative, requesting reconsideration of the September 8, 1986 effective date.  

In other words, the Veteran is arguing that because there was evidence of record in August 1990, indicating that he had been misdiagnosed at the time of the May 1981 and January 1983 rating decisions, and that he should have been diagnosed with PTSD instead; the RO should have made the effective date for the grant of service connection for PTSD retroactive to 1982, when he first showed signs of PTSD.  See May 1982 VA Psycho-Social Report and September 1982 VA Special Psychiatric Examination Report.

The medical evidence of record at the time of the May 1981 rating decision showed that the Veteran had been diagnosed with schizophrenia and manic depressive disorder.  However, the RO found that the Veteran's diagnosed psychiatric disability was too remote from service to be related.  At the time of the January 1983 rating decision, there was no evidence of PTSD.  In fact, a PTSD diagnosis had been excluded, and it was determined that the Veteran's correct diagnosis was schizoaffective disorder.  See May 1982 VA psycho-social report.  Consequently, the Veteran was denied service connection for PTSD because the disorder had not been diagnosed on examination.  

The Board finds that the rating actions of May 1981 and January 1983 were consistent with the evidence that was available at the time that they were made, and they complied with the applicable federal regulations in effect at that time.  A mental disorder had been diagnosed, but it was not determined to be PTSD.  Accordingly, service connection for PTSD was not warranted.  The diagnosed mental disorder, namely schizophrenia, was not found to have incurred in or been aggravated by active service.  Accordingly, service connection was not warranted for that disability either.  The Board also notes that there was no evidence showing that the diagnosis was not supported by the findings shown on the examination report, so there was no duty to return the report for clarification.  Furthermore, since the Veteran had been diagnosed with schizophrenia since 1980, there was no change in diagnosis, and neither the May 1981 nor January 1983 rating board had reason to believe that there was a possible error in a prior diagnosis, or possibly, a disease entity independent of the service-connected psychiatric disorder.  The fact that it was later discovered that the Veteran was likely misdiagnosed at the time of his initial application for service connection does not lead to the conclusion that the RO was wrong for making a decision based on the evidence of record in May 1981 and January 1983.  Therefore, those decisions cannot be revised due to clear and unmistakable error.  

The Board notes further that the August 1990 rating action was consistent with the evidence that was available at the time it was made, in that it established service connection for PTSD as of September 8, 1986, the date that the Veteran's reopened claim was received.  Although the evidence of record showed that the Veteran had possibly been diagnosed with PTSD as early as 1984 (see treatment records from the Oak Park Veterans Center), his claim to reopen was not received until September 8, 1986.  See 38 C.F.R. § 3.400.  Again, the RO was not statutorily required at the time of the August 1990 rating decision, to assign an effective date earlier than September 8, 1986, based on recent evidence which showed that the Veteran was likely misdiagnosed at the time of the May 1981 and January 1983 rating decisions.  

In making his motion for revision or reversal of the May 1981 and January 1983 rating decisions, the Veteran does not contend, and the record does not show that the factual picture was incorrect or that the RO did not correctly apply the relevant law and regulations.  Although the Veteran disagrees with the RO's resolution of the appeal, that resolution was not a result of CUE.  See 38 C.F.R. § 20.1403(d) (noting that CUE does not include a disagreement as to how the facts were weighed or evaluated).  Therefore, the Board finds that Veteran has not identified any error of the RO that, had it not been committed, would have compelled a different decision.  Accordingly, the motion to revise or reverse the decision is denied.



ORDER

The motion to revise or reverse the RO decisions, which denied entitlement to an effective date earlier than September 8, 1986 for the grant of service connection for PTSD, on the basis of CUE, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


